COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      William K. Green v. The State of Texas

Appellate case number:    01-14-00960-CR

Trial court case number: 717215

Trial court:              180th District Court of Harris County

        Appellant, William K. Green’s, brief was originally due on January 2, 2015. No response
was received to our notice that the brief was overdue. Accordingly, on February 26, 2015, this
Court issued an order, abating the appeal and directing the trial court to hold a hearing to
determine whether Green wished to pursue his appeal, and if so, whether he had made
arrangements for a brief to be filed. The hearing record and supplemental clerk’s record were
filed in March and indicated that the trial court had given Green 30 days to hire counsel. No
attorney made an appearance on behalf of Green. Thus, on April 28, 2015, this Court issued an
order stating that we would consider Green to be pro se, and ordering him to file his brief by
May 28, 2015. No brief was filed.
        On September 22, 2015, this Court issued another abatement order, directing the trial
court to hold a hearing to determine whether Green wished to pursue his appeal, and if so,
whether he had made arrangements to file a brief. During the hearing, Green advised the trial
judge he had hired an attorney, Patrick Michael Megaro. Accordingly, this Court issued an
order, directing Mr. Megaro to file a brief. On December 4, 2015, Mr. Megaro advised this
Court he had not been retained by Green.
        Because no attorney has made an appearance on behalf of Green, we consider him to be
pro se. Green was admonished by the trial court of the dangers and disadvantages of proceeding
pro se on this appeal.
       Appellant’s brief is due within thirty (30) days of the date of this order, with no further
extensions. If no brief is filed by that date, the Court may set the case at issue and decide the
appeal without briefs. TEX. R. APP. P. 38.8(b)(4).
       It is so ORDERED.
Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court

Date: December 8, 2015